Title: To George Washington from Samuel Hanson, 12 June 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 12th June, 1788

Your favour of the 8th instant was left here when I was out of Town; whither I did not return till this moment.
It is with extreme Concern I find you have been involved, through my means, in a considerable embarrassment. Believe me, Sir, nothing could have been farther from my intention than a procedure that should reduce you to a Situation productive of the smallest perplexity. I beg your indulgence whilst I defend, by explaining, myself.
I solemnly assure you that the expedient of obtaining a provision for my family by an appointment under the new Government, did not originate with me, but in the partiality of my Friends. It was mentioned to me, for the first time, not more than 4 Weeks ago. It was objected that any application, before the establishment of the new Government, would be unseasonable. To this it was replied that, as there must be a new Government, of some kind, there would be no impropriety in soliciting the influence of your private Capacity. It was this Interest, Sir, which I wished to procure; without any intention of applying to you, at that time, as a future Magistrate of the new Government. No, Sir—It would have been indeed, highly presumptuous in

me to wish to anticipate the disclosure of a determination which has for some months engaged the anxiety of all fœderal America. Though, in the course of my Letter, Some expressions escaped me that might seem to have reference to you in a future official Station; yet, my only view was to solicit the patronage of your private one. The efficacy of this interest I conceived to be sufficient; and an unavoidable conviction upon this point, leading me to consider your advocation as tantamount to an appointment, occasioned the ambiguity of my Letter, & your consequent misconception of it’s true design.
I beg you, Sir, to accept my most grateful acknowledgements for the condescending, indulgent, & obliging Sentiments contained in your Reply. Be assured, it is with the utmost ⟨mutilated⟩ I declare that, whatever may be ⟨mutilated⟩ fate of my application to the new Government, your good-Opinion confers in my estimation, an honour upon me greater than any I could receive from a public appointment, however splendid or illustrious. With unfeigned Sentiments of respect, Esteem, & Gratitude, I remain, Sir, your much-obliged, and most obedt Servt

S. Hanson of Saml

